*40On Petition fob Reheabing.
Comstock, J.
— Upon the petition for a rehearing of this cause we have reexamined the questions presented by the assignment of errors. We cannot commend the complaint. It is not free from defects, but it is sufficient, as stated in the original opinion (being questioned here for the first time), to bar another action for the same cause. We are satisfied, from the whole record, that the cause was fairly tried, and that there was no error in the rulings of the trial court prejudicially affecting the rights of appellant. Petition overruled.